DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the last Office Action mailed on 04/10/2014, Applicant has canceled claims 7- 8, amended claims 1, 5, 9 and 10, and added new claims 18-23. Accordingly, the claims are definite and enabling within the meaning of 35 USC § 112(a) and (b), thus, 35 USC § 112(a) and (b) rejections are withdrawn. Thus, claims 1- 6 and 9- 23 are currently pending in the subject application.
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1- 6 and 9- 23 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1- 6 and 9- 23 filed on 11/26/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of supplying a power to the drive motor of an actuator for actuating a valve by pulse width modulated voltage controlled by a control frequency to adjust the actuator coupled to a valve into a desired position; changing the control frequency such that a mixture of frequencies is produced; repeating a fixed frequency 
The closet references to the present invention are believed to be as follows: Takahashi et al. (US 20160352241 A1). Takahashi discloses a control circuit that generates a pulse signal for the switch while the control circuit (A) determines, based on the input information, whether the rectifier circuit is in a state in which the rectifier circuit allows switching noise to propagate from the switch to the AC power supply and (B) changes a frequency of the pulse signal with time at least in a period in which the rectifier circuit is in the state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.







/SAID BOUZIANE/Examiner, Art Unit 2846